Stayton, J.
Opinion by The appellees, who were dealers in cattle, doing business in St. Louis, Mo., brought this action to recover damages from the appellant for an alleged breach of contract.
They, in substance, alleged that on the fifteenth of June, 1880, they purchased from the appellant fifteen hundred and twenty-eight head of beeves, paying him therefor twenty dollars per head, and that in the same trade they purchased the “ trade and influence ” of the appellant, for which they paid him the additional sum of two dollars and seventy-five cents upon each animal so bought from him, which in the aggregate amounted to forty-one thousand two hundred and two dollars.
It was alleged that the appellant violated the agreement by shipping cattle to Hunter, Evans & Co., which was a firm doing an opposition business in St. Louis, similar to that done by appellees, and that the appellant also used his influence to induce other persons to ship cattle to Hunter, Evans & Co., in violation of the contract between them.
The appellant denied that he ever made such a. contract as was alleged by the appellees.
On the trial it appeared that there was a written contract between the parties, and upon the appellees attempting to prove what the contract was by the parol testimony of a witness, the written contract being produced in court, the appellant objected to the introduction of such testimony, and his objection was overruled, and such testimony admitted, to which exception was taken.
*286The ruling of the court in this matter is assigned as error. The contract between the parties was made upon the part of the appellees by their agent, J. P. Addington, and was as follows: “Received of J. P. Addington, twenty-five ‘ hundred dollars, on my entire lot of beef cattle, about 1250 head, of the following brands (here the brands were set out), at the rate of $22. *75 per head, to be paid for at time of delivery, the $2500 to stand as last payment on said cattle. Said cattle to be delivered at Whitesboro and Gainesville, as called for, or as near as I can conveniently do so, provided that he take them by the fifteenth of August.
“ John H. Belcher.”
This contract was signed in duplicate, one being retained by appellant and the other delivered to Addington.
There is no averment in the pleadings that by fraud or mistake anything was omitted or left out of the written contract, but it is claimed that the written contract does not contain that part of the contemperaneous parol agreement by which appellant agreed to ship cattle to appellees to be sold on commission during the year 1880, and also to use his influence among other shippers to induce them so to do, and that the same may be proved by parol testimony.
The rule is well settled, that a contemporaneous parol agreement cannot be set up to vary the terms of a written contract. (Self vs. King, 28 Texas, 552; Hunt vs. White, 24 Texas, 653.)
In the contract under consideration, there is no ambiguity which calls for parol testimony to enable the court to read it aright, but is clear in its terms; upon its face it shows what was sold, what was to be paid per head for the cattle, how and when they were to be paid for, and when and how to be delivered.
If in the trial of this cause, under pleadings so alleging the contract to be, the appellees had proposed to prove by parol testimony that it was agreed between the parties at the time the written contract was made, or before that time, that for the sum which the beeves sold by appellant would amount to at the rate of twenty-two dollars and seventy-five cents, the appellant agreed, in addition to the beeves, to sell and deliver to the appellees, upon that consideration, a given number of cows, no one would question that such evidence would be inadmissible, for it would vary the contract by adding something thereto not embraced in its terms.
If Belcher had delivered the beeves as he bound himself to do, and there had been a failure to pay for them upon delivery, and *287suit had been brought upon the •written contract to recover the price agreed to be paid for them, and the appellees had sought to prove such a contemporaneous parol agreement as they sought to prove in this cause, there can be no question that such evidence would not have been admissible, in the absence of some pleading setting up that by fraud or mistake in the execution of the writing something was left out of the writing which the parties intended should be embraced therein; for by the terms of the writing the appellees were to pay twenty-two dollars and seventy-five cents for each beef delivered to them, and not for that and something else.
The written contract being a complete and perfect paper, the same is presumed to contain the whole agreement of the parties. (Bishop on Contracts, 58.)
The rule is thus stated by Smith, justice, in the case of Self vs. King, 28 Texas, 553: “When parties have reduced their contract to writing, which expresses the terms and character of it without uncertainty as to the subject or nature of the agreement, it is presumed that the writing is the repository, and contains the whole of the agreement made between them, and hence the rule that no contemporaneous evidence is admissible to contradict the terms of a valid written agreement. (12 Wend., 573.) The court may read a written document in the light of surrounding circumstances, which can be proved, in order to arrive at the true meaning and intention .of the parties, as expressed in the words used, but will not hear parol evidence of language or words other than those used by the parties themselves in the writing. No other words are to be added to or subtracted from the written instrument.”
This is a wholesome rule, and to depart from it would introduce into the business of a people an uncertainty disastrous to the best interests of society, and remit parties for the determination of their rights to the treacherous memories of men, when they themselves have put their contracts in a form more enduring and not subject to change so long as the instrument itself exists.
There is a class of cases in which it has been held that matters collateral to, and yet distinct from, the subject matter of a contract reduced to writing may be shown by parol evidence. Examples of such cases are found in the cases of Cox vs. Brady (28 Texas, 259) and Thomas vs. Hammond (47 Texas, 54); but in such cases the evidence does not contradict or vary the written contract, but is consistent therewith.
*288The evidence introduced in this cause did tend to vary and contradict the written contract, and should have been excluded by the court.
That all of the beeves which the appellant agreed to deliver to the appellees were delivered, except a few which, at the request of the appellees, he retained, is not questioned; but in order to prove the damage which the appellees claimed to have sustained, the court, over the objection of the appellant, permitted the appellees to prove that they not only failed to make a profit on the beeves which they had received from the appellant, but also to prove that they sold the same in a distant market for a price which involved a loss to them, ard also the amount of such loss. Such testimony was clearly inadmissible, and should have been rejected, for it was no part of the contract made by the appellant, even under the statement of the contract as given by appellees, that he would guarantee that the beeves would sell at a profit.
We deem it proper to say that if the testimony of Addington had been admissible, it would have proved another and different contract to that set up in the petition, and being a variance, the new trial should have been granted upon that ground.
Addington testified among other things, as follows: “There was no definite sum specified to be paid defendant for his trade and influence, except as stated. Belcher did not promise to give us his influence, or to solicit trade for us, and I don’t want the jury to understand me as saying that he did. What, he did say was, that if we traded, he would reject the offer of Hunter, Evans & Co.; that he would not work against the house of plaintiffs, and if he shipped any cattle he would ship them to our house, and that he would not ship any to Hunter, Evans & Co. Defendant offered me his cattle at $22.50 per head, provided I would take Easley and Alvin Belcher’s cattle at $20.50 per had. This I declined. Defendant then said that unless I would take Easley and Alvin Belcher’s cattle at $20.50, he would not let me have his for less than $22.75. I then took his at the $22.75, by the direction of Mulhall, as stated. After I bought defendant’s cattle, I went to see Mulhall, and he said I had better take the others also, and returning in twenty or thirty minutes, I bought, by Mulhall’s direction, the Easley and Alvin Belcher cattle at $20.50 per head. The defendant’s cattle were worth from two to three dollars more per head than the Easley and Alvin Belcher cattle, because the most of tliepi were one year older, and one year makes an average of $2.50 difference per head.”
*289This evidence would show another and different contract to that set up in plaintiffs’ petition, in that it shows that the entire sum of $22.75 per head was paid for the beeves, and that there was no contract whatever by which the appellant agreed to use his influence and solicit trade for the appellees.
For the errors above indicated, the judgment of the court below is reversed and the cause remanded.